Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 1 of 58                   PageID 508




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


MEMPHIS COMMUNITY AGAINST                           )
POLLUTION, INC., PROTECT OUR                        )
AQUIFER, and SIERRA CLUB                            )
                                                    )
               Plaintiffs,                          )
                                                    )       Case No. 2:21-cv-02201-JTF-atc
               v.                                   )
                                                    )
UNITED STATES ARMY CORPS                            )
OF ENGINEERS, an agency of the United States        )
Department of Defense, and LT. GEN. SCOTT           )
SPELLMON, in his official capacity                  )
as Chief of Engineers and Commanding                )
General of the U.S. Army Corps of Engineers,        )
                                                    )
               Defendants.                          )


            FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND
                            INJUNCTIVE RELIEF

                                          Introduction

       1.      The Byhalia pipeline is an approximately 50-mile, 24-inch diameter, high-pressure

crude oil pipeline which routes through predominantly Black, low-income neighborhoods in

southwest Memphis, Tennessee, before entering Mississippi where it turns east and then north.

The pipeline would transport crude oil underground, atop the Memphis Sand Aquifer, which

supplies drinking water to nearly one million people in the Memphis area. Along its path, the

pipeline plows through a drinking water wellfield that serves southwest Memphis neighborhoods.

       2.      Because the proposed crude oil pipeline would also cross over 130 streams and

wetlands in Tennessee and Mississippi, its construction requires a permit under Section 404 of the

Clean Water Act from the United States Army Corps of Engineers. Section 404 permits are
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 2 of 58                     PageID 509




required to discharge dredged or fill material into waters of the United States. In early 2021, the

Corps verified the use of a fast-track general permit called Nationwide Permit 12 for construction

of the pipeline. The version of Nationwide Permit 12 relevant here was issued in 2017.

       3.      The Corps’ authorization of activities through Clean Water Act permits requires

compliance with the National Environmental Policy Act. That statute, in turn, requires federal

agencies to assess and disclose the environmental effects of their actions and to involve the public

in their decision-making. When the Corps issued Nationwide Permit 12 in 2017, it predicted that

the permit would be used to authorize 69,700 activities over the five-year life of the permit. The

Corps did not know what those activities would be or where they would be located. Nevertheless,

when the Corps issued Nationwide Permit 12 in 2017, it purported to satisfy all of its

environmental analysis obligations under the National Environmental Policy Act for all of the

69,700 activities that would be authorized under that permit. Unbeknownst to the Corps at the

time, those activities would ultimately include the Byhalia pipeline.

       4.      In 2016, when the Corps took public comment on its proposed issuance of

Nationwide Permit 12, West Tennessee and North Mississippi communities had no idea that years

later a company would try to put a high-pressure crude oil pipeline next to their homes, through

streams in their neighborhoods, and over their drinking water source. Yet because the Corps

attempted to satisfy all of its National Environmental Policy Act public participation obligations

at that time, the only opportunity for these communities to voice their concerns to the Corps

regarding the Byhalia pipeline happened years before the pipeline was proposed.

       5.      Byhalia Pipeline LLC is a joint venture between Valero Energy Corporation and

Plains All American Pipeline—one is a Fortune 100 company, the other a subsidiary of a Fortune

100 company. The Byhalia pipeline would connect the Diamond pipeline, which transports crude



                                                 2
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 3 of 58                      PageID 510




oil from Oklahoma to Memphis, to the Capline pipeline, which is being reversed to allow oil to

flow north-to-south toward the Gulf of Mexico.

       6.      Byhalia Pipeline LLC considered several routes to connect the Diamond and

Capline pipelines. The route the company ultimately selected takes a circuitous path through

southwest Memphis. Southwest Memphis has high rates of poverty. Over 97 percent of the area’s

residents are Black. While attempting to negotiate easements from landowners, a land agent for

Byhalia Pipeline LLC identified the selected route as the “point of least resistance.” The company

is now seeking to take land from unwilling landowners through eminent domain.

       7.      Decades of environmental injustice have imposed dramatically disproportionate

pollution burdens and health effects on the southwest Memphis community. Pollution sources in

the community include an oil refinery, a steel mill, a recently retired coal-fired power plant, and a

new natural gas plant. Residents of southwest Memphis suffer a cumulative cancer risk of four

times the national average.

       8.      The Byhalia pipeline would travel above the Memphis Sand Aquifer, including

through a municipal wellfield that provides drinking water for southwest Memphis residents. The

aquifer supplies Memphis and surrounding areas with clean, reliable drinking water, and it supplies

water used by numerous industries and agricultural producers throughout West Tennessee and

North Mississippi. The aquifer is the sole source of drinking water in Memphis, the largest city in

the United States that acquires all of its drinking water from groundwater. If the aquifer becomes

polluted by an oil spill, the consequences for communities in Memphis, West Tennessee, and North

Mississippi could be disastrous.

       9.      The Corps issues two types of Section 404 permits: individual permits and general

permits. Approving the pipeline using a project-specific individual permit would require the Corps




                                                 3
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 4 of 58                     PageID 511




to consider and disclose the effects of the pipeline on southwest Memphis and North Mississippi

communities—including cumulative effects associated with repeatedly siting industrial

infrastructure in certain areas—as well as effects on the Memphis Sand Aquifer and other

resources. The Corps would also have to solicit public comment under the National Environmental

Policy Act and Clean Water Act.

       10.     General permits like Nationwide Permit 12 strike a tradeoff. Activities approved

under general permits are generally not subject to project-specific analysis and public comment,

but they must be limited to only routine activities with minimal individual and cumulative

environmental impacts. In recent years, the Corps has relied on Nationwide Permit 12, which

applies to the sprawling category of “utility line activities,” to authorize new construction of oil

and gas pipelines hundreds of miles in length with thousands of individual water crossings causing

various impacts to communities across America. For perspective, other nationwide permits

authorize activities like installing crab traps or duck blinds.

       11.     The Corps’ attempt to satisfy its National Environmental Policy Act and Clean

Water Act obligations in 2017 for all activities that would be authorized under Nationwide Permit

12 over its five-year lifespan falls woefully short. The Corps arbitrarily dismissed unassessed and

undefined impacts as insignificant, acknowledged that pipeline spills and contributions to

greenhouse gas emissions were “reasonably foreseeable” results of its action but declined to

analyze them, masked significant cumulative impacts by comparing them to centuries of human

activity, and failed to analyze any environmental justice impacts at all. The Corps’ analysis is

insufficient to support its finding of no significant impact under the National Environmental Policy

Act and minimal-impacts finding necessary for general permits under the Clean Water Act.




                                                   4
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 5 of 58                     PageID 512




        12.     The Corps’ Clean Water Act regulations also require it to consider the public

interest in permitting decisions. To the extent the Corps did so in connection with the Byhalia

pipeline, its public interest determination is arbitrary and capricious.

        13.     Memphis Community Against Pollution, Sierra Club, and Protect Our Aquifer seek

a declaration that the Corps’ issuance of Nationwide Permit 12 in 2017, its verification of the use

of that permit for the Byhalia pipeline, and its continuing failure to supplement its environmental

analysis violates the National Environmental Policy Act and the Clean Water Act, exceeds the

Corps’ statutory authority, and is arbitrary, capricious, an abuse of discretion, and otherwise not

in accordance with the law. They additionally request that the court vacate all approvals under

Nationwide Permit 12 for the Byhalia pipeline and enjoin its future use for that project.

                                      Jurisdiction and Venue

        14.     Jurisdiction is proper in this Court under 28 U.S.C. § 1331 (federal question)

because this action arises under the laws of the United States, including the Administrative

Procedure Act, 5 U.S.C. § 701 et seq. (“APA”); the National Environmental Policy Act, 42 U.S.C.

§ 4321 et seq. (“NEPA”); and the Clean Water Act, 33 U.S.C. § 1251 et seq. This Court may issue

a declaratory judgment and further relief under 28 U.S.C. §§ 2201 (declaratory relief) and 2202

(injunctive relief).

        15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(e)(1) because at least

one of the verifications for the Byhalia pipeline was issued by the Memphis District of the United

States Army Corps of Engineers (“the Corps”) which is located in the Western District of

Tennessee and because a substantial part of the events or omissions giving rise to the claim

occurred in the District. Assignment to the Western Division is appropriate because Memphis




                                                  5
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 6 of 58                 PageID 513




Community Against Pollution and Protect Our Aquifer reside in the Division and the claims arose

in the Division. LR 3.3(b)(3).

                                            Parties

                           Memphis Community Against Pollution

       16.     Plaintiff Memphis Community Against Pollution is a not-for-profit corporation

founded in October 2020 and incorporated in March 2021. It is headquartered in Memphis,

Tennessee.

       17.     Memphis Community Against Pollution brings this action on its own institutional

behalf and on behalf of its supporters in West Tennessee. Memphis Community Against

Pollution’s supporters include a four-member leadership committee and at least seventy local

community members. The organization is comprised of community leaders, neighborhood

association presidents, and people passionate about protecting southwest Memphis from

environmental harm. Memphis Community Against Pollution held a meeting at which the

leadership committee was selected by the supporters present. Supporters inform the activities of

Memphis Community Against Pollution in a variety of ways, including through leadership

committee participation, social media, and at organization-wide meetings and events.

       18.     Many supporters of Memphis Community Against Pollution live in neighborhoods

through which the proposed Byhalia pipeline is being routed, and many supporters are also

Memphis Light Gas & Water (“MLGW”) ratepayers who obtain their drinking water from the

Memphis Sand Aquifer.

       19.     The Memphis Sand Aquifer is a unique and valuable natural resource. A portion of

the aquifer is located under Memphis, and it provides Memphis and Shelby County, Tennessee,

residents with clean, reliable drinking water. MLGW operates several drinking water wellfields



                                               6
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 7 of 58                     PageID 514




that supply drinking water to Memphis residents. One such wellfield, the Davis wellfield, is located

in southwest Memphis and provides drinking water to many Memphis Community Against

Pollution supporters.

        20.     Memphis Community Against Pollution’s mission is to pursue environmental

justice for Black communities in southwest Memphis, including the historic African American

neighborhood Boxtown; to protect the health and environment of southwest Memphis; and to

prevent environmental racism.

        21.     Southwest Memphis is already overburdened by industrial infrastructure. An oil

refinery, steel mill, retired coal plant with unlined coal ash pits, and a natural gas plant are all

located in southwest Memphis, which is over 97% Black. Residents of this area have a cancer risk

of four times the national average, and they also suffer higher asthma rates than the rest of the

greater Memphis area.

        22.     To achieve its mission, Memphis Community Against Pollution and its supporters

work to raise public awareness of the environmental burdens which are unjustly and

disproportionately borne by Black communities. The organization works with government entities,

elected officials, and community leaders to oppose the continued and disproportionate placement

of industrial infrastructure in Black communities in southwest Memphis. Memphis Community

Against Pollution also speaks to the media and participates in informal advocacy to raise awareness

and further its goals.

        23.     Memphis Community Against Pollution advocates on behalf of Black communities

in southwest Memphis to oppose potential contamination threats to their source of clean drinking

water from the Memphis Sand Aquifer, including the proposed Byhalia pipeline.




                                                 7
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 8 of 58                     PageID 515




       24.      Memphis Community Against Pollution further advocates on behalf of Black

neighborhoods in southwest Memphis to oppose potential contamination threats to air, land, and

waters in their community.

       25.      Memphis Community Against Pollution was originally formed in October 2020 as

Memphis Community Against the Pipeline to oppose the proposed Byhalia pipeline. Memphis

Community Against Pollution opposes the construction and operation of a high-pressure crude oil

pipeline     through   environmentally   overburdened,    majority-Black,    southwest    Memphis

neighborhoods, including through a drinking water wellfield that serves these communities.

       26.      Construction and operation of the proposed Byhalia pipeline will threaten the purity

of the Memphis Sand Aquifer based on the pipeline’s proposed route and its risk of leaking. A

spill or leak from the pipeline, particularly an undetected one near a breach in the clay layer

protecting the Memphis Sand Aquifer or through a wellfield in a wellhead management zone,

increases the risk that the drinking water aquifer will become contaminated.

       27.      Construction and operation of the proposed Byhalia pipeline also threatens the

environment of southwest Memphis more generally. Pipeline construction will impact wetlands

and streams in the southwest Memphis community that Memphis Community Against Pollution

seeks to protect. A pipeline leak or spill would not only threaten the aquifer but could contaminate

the land and surface waters of southwest Memphis.

       28.      The Corps’ authorization of the Byhalia pipeline under the 2017 version of

Nationwide Permit 12 directly harms Memphis Community Against Pollution and its supporters

by increasing the likelihood of contamination of their supply of safe, consistently available

drinking water as well as surface waters in the southwest Memphis community. The Corps’




                                                 8
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 9 of 58                    PageID 516




authorization also interferes with Memphis Community Against Pollution’s central mission of

advocating against further environmental burdens being placed in their community.

          29.   The Corps’ authorization of the Byhalia pipeline under Nationwide Permit 12

specifically harms Memphis Community Against Pollution and its supporters by depriving them

of important information about the potential environmental impacts of the Byhalia pipeline and of

the opportunity to participate in the Corps’ decision-making process—information and

opportunities that would be provided if the Byhalia pipeline went through the individual permitting

process. Without adequate disclosures under NEPA, Memphis Community Against Pollution and

its supporters are unable to fully assess the risks and implications of the Byhalia pipeline on the

long-term health of affected southwest Memphis communities and the Memphis Sand Aquifer.

Memphis Community Against Pollution believes that project-specific consideration of

environmental effects under NEPA, the public interest analysis and requirement to identify the

“least environmentally damaging practicable alternative,” and other factors under the Clean Water

Act, could lead the Corps to require additional mitigation or look at, and potentially choose,

alternative pipeline routes that avoid southwest Memphis communities and better protect the

aquifer and surface waters. By depriving Memphis Community Against Pollution of the

opportunity to understand, comment upon, and engage in public outreach and education regarding

the Byhalia pipeline, the Corps is impeding Memphis Community Against Pollution’s ability to

advocate for its communities including the preservation and protection of its clean drinking water

source.

          30.   Memphis Community Against Pollution wrote the Corps in April 2021 informing

it of the unassessed environmental justice effects associated with the use of Nationwide Permit 12

to build the Byhalia pipeline and other projects. The Corps’ refusal to acknowledge those effects




                                                9
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 10 of 58                     PageID 517




 under NEPA and complete supplemental NEPA analysis further harms Memphis Community

 Against Pollution.

        31.     Memphis Community Against Pollution also represents the interests of its

 individual supporters, including Justin J. Pearson, among others, in prosecuting this lawsuit.

        32.     Mr. Pearson is a native Memphian and a Special Assistant to the Chief Executive

 Officer of Year Up, Inc. His family owns property in southwest Memphis which is located less

 than a mile away from the proposed Byhalia pipeline route. Mr. Pearson visits his family home in

 southwest Memphis often. While there, he drinks the tap water which is provided by MLGW.

        33.     Mr. Pearson is a co-founder of Memphis Community Against Pollution, which was

 formed to oppose the proposed Byhalia pipeline’s route through his community. Mr. Pearson is a

 current supporter of the organization, a member of the leadership committee, and he contributes

 financially to Memphis Community Against Pollution’s activities.

        34.     The consequences of the Corps’ decision to authorize construction of the Byhalia

 pipeline under Nationwide Permit 12 harms individual supporters of Memphis Community

 Against Pollution’s, including Mr. Pearson’s, work to advocate for their communities. Mr. Pearson

 is concerned about the Byhalia pipeline’s placement through MLGW’s Davis wellfield, which

 supplies drinking water to his family home and his neighbors in southwest Memphis. Mr. Pearson

 is specifically concerned that the pipeline will leak and contaminate this wellfield, the Memphis

 Sand Aquifer, and the surrounding community.

        35.     Mr. Pearson is also concerned about more environmental burdens being placed in

 his community without public input and the increased risk of contamination of his community and

 their drinking water source. Mr. Pearson has several family members who lived for decades in

 southwest Memphis and died of cancer while still relatively young. Siting additional, significant



                                                 10
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 11 of 58                         PageID 518




 industrial infrastructure that is an actual and potential source of environmental degradation in

 southwest Memphis communities harms the interests of Mr. Pearson and Memphis Community

 Against Pollution.

        36.     Mr. Pearson is also concerned that the pipeline may leak in his community and

 pollute nearby McKellar Lake and Cypress Creek. Mr. Pearson remembers a sewage spill which

 occurred in Cypress Creek in 2016 that caused millions of dollars in damage, some of which still

 remains. He is concerned that something similar could happen due to an oil spill from the proposed

 Byhalia pipeline. Mr. Pearson is also concerned that construction activities to bury the pipeline

 along these water bodies, as well as along T.O. Fuller State Park, will damage these areas, cause

 traffic and noise impacts, and deprive his community of access to green space.

        37.     Because advocating against unjust environmental burdens on southwest Memphis

 communities is important to Memphis Community Against Pollution’s mission, its supporters’

 interests, including Mr. Pearson’s, can be represented by the organization in this suit.

        38.     The harm and injury suffered by Memphis Community Against Pollution can and

 should be redressed through the entry of a judgment declaring Nationwide Permit 12 unlawful,

 vacating any and all approvals for the Byhalia pipeline under Nationwide Permit 12, and enjoining

 its use for the Byhalia pipeline.

                                            Sierra Club

        39.     Plaintiff Sierra Club is a corporation organized and existing under the laws of the

 State of California, and is a national non-profit organization advocating for strong environmental

 laws to support the preservation and longevity of healthy ecosystems. Sierra Club was founded in

 1892, is headquartered in Oakland, California, and has approximately 820,193 members. The

 Tennessee chapter of the Sierra Club consists of approximately 9,585 members.




                                                  11
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 12 of 58                     PageID 519




        40.     Sierra Club brings this action on its own institutional behalf and on behalf of its

 supporters and members in West Tennessee and North Mississippi. Many Sierra Club members in

 this region obtain their drinking water from the Memphis Sand Aquifer. Sierra Club members also

 recreate on surface waters crossed by the Byhalia pipeline or located downstream of tributaries

 and wetlands crossed by the pipeline and plan to continue doing so, though construction and

 operation of the Byhalia pipeline could impact those plans.

        41.     Sierra Club’s mission is to explore, enjoy, and protect the wild places of the earth;

 to practice and promote the responsible use of the earth’s ecosystems and resources; to educate

 and enlist humanity to protect and restore the quality of the natural and human environment; and

 to use all lawful means to carry out these objectives.

        42.     Sierra Club has long been concerned about climate change and how the continued

 burning of coal, oil, and natural gas furthers climate change. To ensure climate change impacts are

 properly accounted for, Sierra Club encourages federal agencies to fully account for climate

 change impacts when building new fossil fuel infrastructure. The Corps’ failure to do so in

 connection with the Byhalia pipeline harms Sierra Club. Sierra Club opposes the use of Nationwide

 Permit 12 to construct new oil and gas pipelines. If new oil and gas pipelines are going to be

 constructed, they need to be subject to project-specific environmental analysis and public

 comment.

        43.     Environmental justice is also a priority for Sierra Club. Part of Sierra Club’s

 mission is to discuss and explore the linkages between environmental quality and social justice,

 and to promote dialogue, increased understanding, and appropriate action. Sierra Club advocates

 to ensure environmental justice is considered in federal agency decision-making and that impacted

 minority and low-income communities have a voice in those decisions.



                                                 12
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 13 of 58                      PageID 520




        44.     Sierra Club also seeks to preserve and protect unique and precious natural resources

 such as the Memphis Sand Aquifer. The Memphis Sand Aquifer is vulnerable to contamination

 from sources in West Tennessee and North Mississippi, including in areas along the proposed

 Byhalia pipeline route. Installing a high-pressure crude oil pipeline through these areas exacerbates

 the contamination risk to the aquifer.

        45.     To achieve its mission, Sierra Club and its members work to raise public awareness

 of threats to natural resources, including current sources of contamination and threats or risks of

 future sources of contamination. Additionally, the organization works with government, elected

 officials, community groups, and public and private entities to put in place or enhance protection

 of natural resources.

        46.     Sierra Club frequently advocates on behalf of the environment and against threats

 to it. Sierra Club also speaks to the media and participates in informal advocacy as well as federal,

 state, and local public agency proceedings regarding these impacts. Sierra Club also engages with

 government and elected officials on these topics.

        47.     As part of its advocacy efforts, Sierra Club regularly participates in the public

 process afforded to projects affecting the environment under federal and state laws. For instance,

 Sierra Club submitted comments during the comment period for the 2017 Nationwide Permit 12

 rulemaking.

        48.     Construction and operation of the proposed Byhalia pipeline will threaten the long-

 term health of the Memphis Sand Aquifer which Sierra Club members rely on for drinking water.

 The proposed Byhalia pipeline is routed over several known and suspected breaches in the clay

 layer protecting the Memphis Sand Aquifer, and over several miles of the aquifer’s recharge zone

 in North Mississippi which has no protective clay layer. Given the high risk that the pipeline will




                                                  13
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 14 of 58                       PageID 521




 leak, and that this leak will go undetected, the pipeline’s construction and operation significantly

 increase the risk that the Memphis Sand Aquifer will become contaminated, thus affecting the

 clean water supply of several Sierra Club members and supporters.

        49.     Construction and operation of the proposed Byhalia pipeline will also threaten the

 long-term health of surface waters used and enjoyed by Sierra Club members. The proposed

 pipeline route traverses tributaries or wetlands that either feed into or are hydrologically connected

 to McKellar Lake and the Coldwater River, among other surface waters. Sierra Club members

 boat, fish, camp, and otherwise recreate in and around these and other waters affected by the

 pipeline; the pipeline’s proposed route increases the risk that a spill, including an undetected one,

 would damage these surface waters and the surrounding lands.

        50.     One or more Sierra Club members own property on or near the proposed pipeline

 route. The project threatens these individuals’ use and enjoyment, and the economic value, of their

 property.

        51.     The Corps’ authorization of the Byhalia pipeline under Nationwide Permit 12

 directly harms Sierra Club and its members by increasing the likelihood of contamination of their

 drinking water supply and surface waters where they recreate. The Corps’ authorization also

 interferes with Sierra Club’s central mission of protecting and preserving natural resources and

 opposing projects which would exacerbate climate change.

        52.     The Corps’ authorization of the Byhalia pipeline under Nationwide Permit 12

 specifically harms Sierra Club and its supporters by depriving them of vital information about the

 potential environmental impacts of the Byhalia pipeline and of the opportunity to participate in the

 Corps’ decision-making process—information and opportunities that would be provided if the

 Byhalia pipeline went through the individual permitting process. Without adequate NEPA



                                                  14
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 15 of 58                      PageID 522




 analysis, Sierra Club and its members are unable to adequately assess the risks and implications

 of the Byhalia pipeline on the long-term health of the Memphis Sand Aquifer and affected surface

 waters. Sierra Club believes that project-specific consideration of environmental effects under

 NEPA, the public interest analysis and requirement to identify the “least environmentally

 damaging practicable alternative,” and other factors under the Clean Water Act, could lead the

 Corps to require additional mitigation or potentially study and choose a different pipeline route

 that better protects affected ground and surface waters. By depriving Sierra Club of the opportunity

 to understand, comment upon, and engage in public outreach and education regarding the Byhalia

 pipeline, the Corps is impeding Sierra Club’s ability to advocate for the preservation and protection

 of the Memphis Sand Aquifer and affected surface waters.

        53.     Sierra Club was also harmed by the Corps’ failure to take a “hard look” at

 environmental effects and prepare an Environmental Impact Statement when the Corps reissued

 Nationwide Permit 12 in 2017. It is a priority of Sierra Club to have federal agencies adequately

 disclose the environmental effects of their actions and Sierra Club uses that information to fulfill

 its organizational priorities. Disclosure of environmental effects in compliance with NEPA could

 have led the Corps to determine that construction of a new oil and gas pipeline necessitates an

 individual permit, rather than a nationwide permit. This would require pipeline-specific

 environmental analysis and public comment. Without those processes, Sierra Club has no timely

 mechanism to know when the Corps is approving oil and gas pipelines, because Corps’ districts

 often do not make Nationwide Permit 12 preconstruction notifications publicly available—and

 some Nationwide Permit 12 projects do not even require preconstruction notifications. Sierra

 Club’s inability to learn about these projects harms its interests in making sure the environmental

 effects of these projects are properly accounted for. Sierra Club’s interests have already been




                                                  15
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 16 of 58                    PageID 523




 harmed by other pipeline projects verified under the 2017 version of Nationwide Permit 12,

 including but not limited to the Keystone XL Pipeline, Atlantic Coast Pipeline, Mountain Valley

 Pipeline, and Permian Highway Pipeline.

        54.     Sierra Club was harmed by the Corps’ failure to take a “hard look” at environmental

 justice effects in its NEPA analysis when issuing Nationwide Permit 12 in 2017. Sierra Club wrote

 the Corps in April 2021 informing the agency of the significant unassessed environmental justice

 effects associated with Nationwide Permit 12 and its use to construct the Byhalia pipeline and

 other projects. The Corps’ continued use of Nationwide Permit 12 while failing to complete

 supplemental NEPA analysis harms Sierra Club and its members.

        55.     The public interest analysis undertaken by the Corps during its 2017 reissuance of

 Nationwide Permit 12 was also inadequate. The Corps was unable to engage in an effective public

 interest analysis at the time because it did not know the details of the myriad, unique, and wide-

 ranging projects which were to be authorized under Nationwide Permit 12, including the Byhalia

 pipeline, and so it could not provide a meaningful analysis of the probable impacts of these

 projects.

        56.     The consequences of the Corps’ decision to authorize construction of the Byhalia

 pipeline under Nationwide Permit 12 also harms individual members of Sierra Club. Members of

 Sierra Club, including staff, live near and recreate on surface waters crossed by the pipeline or

 tributaries or wetlands that feed into those surface waters, and multiple Sierra Club members

 source their drinking water from the Memphis Sand Aquifer.

        57.     Sierra Club represents the interests of its individual members, including Scott

 Banbury, among others, in prosecuting this lawsuit. Mr. Banbury is a member of the Tennessee




                                                16
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 17 of 58                     PageID 524




 Chapter of Sierra Club and is employed by the organization as a Conservation Program

 Coordinator for Sierra Club’s operations in Tennessee.

           58.   The Corps’ decision to authorize construction of the Byhalia pipeline under

 Nationwide Permit 12 harms individual members of Sierra Club, including Mr. Banbury, who

 advocate for natural resource protection in Tennessee and elsewhere. Mr. Banbury owns a home

 in Memphis and lived in the area for twenty-nine years. He travels there frequently to see his

 family.

           59.   Mr. Banbury has spent several years participating in cleanups on McKellar Lake in

 coordination with other local environmental groups. The groups collect trash and recyclable

 material from the shoreline and dispose of it accordingly. Mr. Banbury also co-hosts an annual

 cleanup of the lake that occurs every February. Mr. Banbury is concerned that an oil spill or leak

 from the Byhalia pipeline, which is routed to cross wetlands that are hydrologically connected to

 tributaries to McKellar Lake, will affect this surface water by making it even more polluted. A

 spill or leak would undermine the work that Mr. Banbury has done to clean McKellar Lake and to

 educate the public about its importance, and would make it less likely that he invites community

 groups to participate in cleanup activities and events until he could ensure that they could be done

 safely.

           60.   Mr. Banbury also purchases water for his home in Memphis from MLGW. Mr.

 Banbury is concerned that a leak from the Byhalia pipeline would contaminate the Memphis Sand

 Aquifer that provides drinking water for Memphis, especially if that leak were undetected or

 occurred around the wellhead protection area of the Davis wellfield. Mr. Banbury is concerned

 that a leak would negatively impact the quality of his family’s drinking water and raise his water




                                                 17
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 18 of 58                      PageID 525




 bill due to increased pass-through costs from MLGW to purify water or to abandon and replace

 contaminated drinking water wells.

        61.     Mr. Banbury has reviewed information on the potential for an oil spill from a

 pipeline and what he has found only confirms his concerns. For instance, Mr. Banbury has learned

 that the Pipeline and Hazardous Materials Safety Administration (“PHMSA”) has recorded more

 than 4,000 oil and fuel spills since 2010, but only about 7% of those were caught by leak detection

 systems. Mr. Banbury has also reviewed PHMSA data showing that thousands of barrels of oil are

 spilled each year resulting in millions of dollars of damages and sometimes injuries or even

 fatalities. Mr. Banbury is also aware that Plains All American Pipeline, one of the joint venture

 partners in the Byhalia pipeline project, has a known history of significant oil spills. For example,

 Mr. Banbury is aware that in 2015, a pipeline owned by Plains All American Pipeline in California

 spilled 2,934 barrels of oil which resulted in over $450 million in cleanup costs.

        62.     Sierra Club members, including Mr. Banbury, are concerned about the effects of

 pipeline construction on surface waters and wetlands, and the increased likelihood of

 contamination of affected surface waters and the Memphis Sand Aquifer that might result from a

 spill or leak. The Byhalia pipeline is routed over vulnerable surface waters and through areas with

 known and suspected breaches of the clay layer protecting the Memphis Sand Aquifer, including

 several miles of its recharge zone. Because preservation of these water sources is an important part

 of Sierra Club’s mission, its members’ interests can be represented by the organization in this suit.

        63.     The harm and injury suffered by Sierra Club and its supporters can and should be

 redressed through the entry of a judgment declaring Nationwide Permit 12 unlawful, vacating any

 and all approvals for the Byhalia pipeline under Nationwide Permit 12, and enjoining its use for

 the Byhalia pipeline.



                                                  18
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 19 of 58                     PageID 526




                                       Protect Our Aquifer

        64.     Plaintiff Protect Our Aquifer is a non-profit organization dedicated to preserving

 and protecting the Memphis Sand Aquifer for the benefit of present and future generations. It is

 headquartered in Memphis, Tennessee.

        65.     Protect Our Aquifer brings this action on its own institutional behalf and on behalf

 of its supporters in West Tennessee. Protect Our Aquifer’s supporters include twelve board

 members and two paid (part-time) staff, over 1,000 financial donors, a 967-person email alert list,

 and a Facebook Group page with 3,500 members who can only join with permission of the

 administrator. Supporters inform the activities of Protect Our Aquifer in a variety of ways,

 including through board participation and Facebook Group member comments.

        66.     Many supporters of Protect Our Aquifer are MLGW ratepayers who obtain their

 drinking water from the Memphis Sand Aquifer.

        67.     The Memphis Sand Aquifer is an important and limited natural resource that

 underlies much of West Tennessee and North Mississippi. The aquifer supplies Memphis and

 Shelby County with clean, reliable drinking water. According to the United States Geological

 Survey, the Memphis, Tennessee area is one of the largest metropolitan areas in the United States

 that relies exclusively on groundwater for municipal water supply.

        68.     The Memphis Sand Aquifer is vulnerable to contamination from a variety of

 sources in the West Tennessee and North Mississippi area, including in the vicinity of the proposed

 Byhalia pipeline route. Routing a high-pressure oil pipeline in this area exacerbates the

 contamination risk.

        69.     To achieve its mission, Protect Our Aquifer and its supporters work to raise public

 awareness of threats to the Memphis Sand Aquifer. Additionally, the organization works with




                                                 19
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 20 of 58                     PageID 527




 government, elected officials, local power distributors, and members of the community to develop

 and implement strategies to manage, monitor, and protect this drinking water source.

        70.     Protect Our Aquifer frequently advocates on behalf of the aquifer to government

 decision-makers regarding the impact of proposed industry and infrastructure on the water quantity

 and water quality of the aquifer. Protect Our Aquifer also speaks to the media and participates in

 informal advocacy as well as the proceedings of state and local public agencies regarding these

 impacts.

        71.     Protect Our Aquifer was founded in 2016 in response to the Tennessee Valley

 Authority’s (“TVA”) plan to drill wells into the Memphis Sand Aquifer and withdraw large

 quantities of water to operate its Allen Gas Plant. Since that time, Protect Our Aquifer has engaged

 in other advocacy efforts regarding proposed actions of TVA and others that have the potential to

 deplete or contaminate the Memphis Sand Aquifer.

        72.     Protect Our Aquifer frequently uses information from environmental review

 documents prepared on behalf of federal entities to further its mission. For example, during the

 Allen Gas Plant controversy, Protect Our Aquifer used and relied on documents developed by the

 United States Geological Survey on behalf of TVA during the federal utility’s environmental

 review process, and it consulted with outside experts to review the data from those documents, as

 well as from environmental documents that TVA submitted to the Tennessee Department of

 Environment and Conservation, in order to better understand the threat the project posed to the

 aquifer and to provide more information and analysis to the media, the public, and to public

 agencies that could influence TVA’s actions.

        73.     Protect Our Aquifer also has a history of commenting on and using information

 from publicly disclosed environmental review documents to protect the Memphis Sand Aquifer.



                                                 20
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 21 of 58                      PageID 528




 For example, in November 2019, Protect Our Aquifer commented to TVA on the draft EIS for the

 Allen Fossil Plant Ash Impoundment Closure, with a particular focus on concerns regarding the

 potential impacts of coal ash contamination on the Memphis Sand Aquifer. Like the Byhalia

 pipeline, the coal ash pits at the Allen Fossil Plant are situated above areas of the Memphis Sand

 Aquifer known to be vulnerable to contamination due to confirmed and suspected breaches in the

 clay layer that protects the aquifer.

        74.     Construction and operation of the proposed Byhalia pipeline will threaten the long-

 term health of the Memphis Sand Aquifer based on its route above known and suspected breaches

 in the clay layer protecting the aquifer and given the high risk that the pipeline will leak and that

 leak will go undetected. A spill or leak from the pipeline, particularly an undetected one,

 dramatically increases the risk that the aquifer will become contaminated.

        75.     The Corps’ authorization of the Byhalia pipeline under Nationwide Permit 12 in

 contravention of the environmental and public interest analyses required by the Clean Water Act

 and NEPA for categories of activities which will have more-than-minimal or significant effects,

 respectively, on the environment, directly harms Protect Our Aquifer and its supporters by

 increasing the likelihood of contamination of the supply of safe drinking water available to Protect

 Our Aquifer supporters and interferes with Protect Our Aquifer’s central mission of protecting the

 quantity and quality of water in the Memphis Sand Aquifer.

        76.     The Corps’ authorization of the Byhalia pipeline under Nationwide Permit 12

 specifically harms Protect Our Aquifer and its supporters by depriving them of vital information

 about the potential environmental impacts of the Byhalia pipeline and of the opportunity to

 participate in the Corps’ decision-making process—information and opportunities that would be

 provided if the Byhalia pipeline went through the individual permitting process. Without adequate




                                                  21
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 22 of 58                      PageID 529




 analysis and public disclosures under NEPA, Protect Our Aquifer and its supporters are unable to

 adequately assess the risks and implications of the Byhalia pipeline on the long-term health of the

 Memphis Sand Aquifer. Protect Our Aquifer believes that project-specific consideration of

 environmental effects under NEPA, the public interest analysis and requirement to identify the

 “least environmentally damaging practicable alternative,” and other factors under the Clean Water

 Act, could lead the Corps to require additional mitigation or study and potentially choose a pipeline

 route that better protects the aquifer. By depriving Protect Our Aquifer of the opportunity to

 understand, comment upon, and engage in public outreach and education regarding the Byhalia

 pipeline, the Corps is impeding Protect Our Aquifer’s ability to advocate for the preservation and

 protection of the Memphis Sand Aquifer.

        77.     In April 2021, Protect Our Aquifer wrote the Corps informing the agency of the

 unassessed environmental justice effects of using Nationwide Permit 12 to construct the Byhalia

 pipeline and other projects. Protect Our Aquifer believes all communities in Memphis should have

 equal access to clean drinking water. Protect Our Aquifer is concerned about the environmental

 burdens that have already been placed on communities affected by the Byhalia pipeline. The

 aquifer in this area is already at risk from contamination from other sources such as TVA’s Allen

 plant. Protect Our Aquifer believes that the proper consideration of environmental justice effects

 under NEPA could lead the Corps and pipeline developers to choose a different route, or add

 additional mitigation to the project. Protect Our Aquifer is harmed by the Corps’ failure to consider

 environmental justice effects under NEPA in connection with its continued use of Nationwide

 Permit 12 including construction of the Byhalia pipeline.

        78.     Protect Our Aquifer also represents the interests of its individual supporters,

 including Ward Archer, among others, in prosecuting this lawsuit. Mr. Archer is the former CEO



                                                  22
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 23 of 58                     PageID 530




 of the advertising firm Archer Malmo and is president of the board of Memphis magazine. Mr.

 Archer serves on the Center for Applied Earth Science and Engineering Research (“CAESER”)

 Advisory Board at the University of Memphis, and previously served as a member of the

 groundwater working group for former Governor Haslam’s Tennessee H2O task force.

        79.     Mr. Archer founded Protect Our Aquifer, is a current supporter of the organization,

 is a member of the Board, and serves as President. Mr. Archer participates in voting regarding the

 leadership of Protect Our Aquifer and contributes financially to Protect Our Aquifer’s activities.

        80.     Before Mr. Archer founded Protect Our Aquifer, there was no voice in the Memphis

 community that specifically advocated for the protection of the Memphis Sand Aquifer. The

 Memphis Sand Aquifer is Memphis and Shelby County’s drinking water source and a resource

 about which Mr. Archer cares deeply. Mr. Archer believes that without the dedication of the

 members of its board and its community of supporters, Protect Our Aquifer could not exist.

        81.     Mr. Archer obtains his residential water from MLGW and wants to continue to have

 the opportunity to buy clean drinking water sourced from the Memphis Sand Aquifer.

        82.     The Corps’ authorization of the proposed Byhalia pipeline through Nationwide

 Permit 12 harms individual supporters of Protect Our Aquifer, including Mr. Archer, who work to

 preserve and protect the Memphis Sand Aquifer for the benefit of present and future generations.

 Mr. Archer is concerned about the increased contamination risk to the aquifer, and the resulting

 impacts on Memphis’ and Shelby County’s drinking water source. The proposed Byhalia pipeline

 is routed over several known and suspected breaches to the clay layer protecting the aquifer,

 including its recharge zone, and Protect Our Aquifer’s supporters like Mr. Archer will face an

 increased risk of contamination of the Memphis Sand Aquifer and their drinking water source as




                                                 23
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 24 of 58                      PageID 531




 a result. Because preservation of the aquifer is important to Protect Our Aquifer’s mission, its

 supporters’ interests can be represented by the organization in this suit.

        83.     The harm and injury suffered by Protect Our Aquifer and its supporters can and

 should be redressed through the entry of a judgment declaring Nationwide Permit 12 unlawful,

 vacating any and all approvals for the Byhalia pipeline under Nationwide Permit 12, and enjoining

 its use for the Byhalia pipeline.

                              United States Army Corps of Engineers

        84.     Defendant United States Army Corps of Engineers is a federal agency located

 within the Department of Defense and charged with administering permits under Section 404 of

 the Clean Water Act for the discharge of dredged or fill material into waters of the United States.

 The Corps is headquartered in Washington, D.C. The Headquarters office issued the nationwide

 permit at issue in this litigation. Use of Nationwide Permit 12 for the Byhalia pipeline was verified

 by the Memphis District of the Corps as well as the Vicksburg District.

        85.     Defendant Lieutenant General Scott Spellmon is Chief of Engineers and

 Commanding General of the United States Army Corps of Engineers. Lieutenant General

 Spellmon is headquartered in Washington, D.C., and is designated to act for the Secretary of the

 Army. Lieutenant General Spellmon is sued in his official capacity only.

                                         Legal Background

                                       The Clean Water Act

        86.     The Clean Water Act was enacted in 1972 “to restore and maintain the chemical,

 physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a).

        87.     Congress pursued those goals, in part, through a permitting scheme. Congress

 prohibited the discharge of “dredged or fill material into the navigable waters” without a permit,



                                                  24
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 25 of 58                         PageID 532




 33 U.S.C. §§ 1311, 1344, but gave the “Secretary of the Army, acting through the Chief of

 Engineers,” id. § 1344(d), authority to “issue permits, after notice and opportunity for public

 hearings for the discharge of dredged or fill material into the navigable waters at specified disposal

 sites,” id. § 1344(a). These permits are generally known as § 404 permits.

         88.     Congress amended the Clean Water Act in 1977 to give the Secretary of the Army

 additional authority to, “after notice and opportunity for public hearing, issue general permits on

 a State, regional, or nationwide basis for any category of activities involving discharges of dredged

 or fill material if the Secretary determines that the activities in such category are similar in nature,

 will cause only minimal adverse environmental effects when performed separately, and will have

 only minimal cumulative adverse effect on the environment.” Pub. L. No. 95-217,

 § 67 (Dec. 27, 1977) (codified at 33 U.S.C. § 1344(e)(1)).

         89.     As a result, today the Corps issues two types of § 404 permits: individual permits

 and general permits. 33 C.F.R. § 320.1(c). Individual permits are “issued following a case-by-case

 evaluation of a specific project.” Id. § 323.2(g). Individual permits may not be issued “if there is a

 practicable alternative to the proposed discharge which would have less adverse impact on the

 aquatic ecosystem, so long as the alternative does not have other significant adverse environmental

 consequences,” 40 C.F.R. § 230.10(a), but this requirement “is not directly applicable to General

 permits,” id. § 230.7(b)(1). General permits are issued on a nationwide or regional basis for

 “activities [that] are substantially similar in nature and cause only minimal individual and

 cumulative environmental impacts.” 33 C.F.R. § 323.2(h)(1); see 33 U.S.C. § 1344(e)(1).

 Nationwide Permit 12 is a general permit. The Corps must make a minimal-effects finding “before

 any General permit is issued.” 40 C.F.R. § 230.7(b). General permits must be reissued at least

 every five years or they expire. 33 U.S.C. § 1344(e)(2).




                                                   25
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 26 of 58                      PageID 533




        90.     The Corps is required to consider the public interest whenever it issues a § 404

 permit. For both general and individual permits, the “decision whether to issue a permit will be

 based on an evaluation of the probable impacts, including cumulative impacts, of the proposed

 activity and its intended use on the public interest.” 33 C.F.R. § 320.4(a)(1). “Evaluation of the

 probable impact which the proposed activity may have on the public interest requires a careful

 weighing of all those factors which become relevant in each particular case.” Id. “The benefits

 which reasonably may be expected to accrue from the proposal must be balanced against its

 reasonably foreseeable detriments.” Id. “All factors which may be relevant to the proposal must

 be considered including the cumulative effects thereof: among those are conservation, economics,

 aesthetics, general environmental concerns, wetlands, . . . floodplain values, land use, . . .

 recreation, water supply and conservation, water quality, energy needs, safety, . . . considerations

 of property ownership and, in general, the needs and welfare of the people.” Id.; see also id. §

 320.1(a)(1) (Corps permitting decisions are based on “consideration of the full public interest by

 balancing the favorable impacts against the detrimental impacts.”).

        91.     The requirement to consider the public interest when issuing § 404 permits has been

 included in the Corps’ regulations since at least 1975. See 40 Fed. Reg. 31,320, 31,327 (July 25,

 1975) (“No permit will be granted unless its issuance is found to be in the public interest.”).

        92.     In addition to its required public interest review, the Corps may not issue a general

 permit or individual permit that does not comply with the § 404(b)(1) guidelines issued jointly by

 the Corps and the U.S. Environmental Protection Agency (“EPA”). 33 U.S.C. § 1344(e)(1); 40

 C.F.R. § 230.7(b). Factors to consider under the § 404(b)(1) guidelines include, among other

 things, effects on “surface water or ground water which is directed to the intake of a municipal or




                                                  26
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 27 of 58                        PageID 534




 private water supply system,” 40 C.F.R. § 230.50(a), and “aesthetics,” including aesthetic effects

 associated with “inducing inappropriate development” as a result of the discharge, id. § 230.53.

        93.     Nationwide permits are a type of general permit that apply nationwide. 33 C.F.R. §

 330.1(b).

        94.     Once a nationwide permit is issued, specific projects that meet the terms and

 conditions of that nationwide permit may proceed without obtaining an individual § 404 permit.

 “In most cases, permittees may proceed with activities authorized by [nationwide permits] without

 notifying [the Corps]” at all. Id. § 330.1(e)(1).

        95.     However, activities that the Corps has determined risk more-than-minimal adverse

 effects must submit a preconstruction notification to the Corps prior to using a nationwide permit.

 When the Corps issues the nationwide permit, it lists those actions authorized under the permit that

 have the potential to cause more-than-minimal impacts, necessitating Corps review. If one of these

 scenarios applies, the permittee must submit a preconstruction notification to seek verification

 from the Corps that their project qualifies for the specific nationwide permit. See id. §§ 330.1(e)(1),

 330.6(a). For those projects requiring a preconstruction notification, the Corps “will review the

 notification and may add activity-specific conditions to ensure . . . that the adverse impacts on the

 aquatic environment and other aspects of the public interest are individually and cumulatively

 minimal.” Id. § 330.1(e)(2). Depending on its findings, the Corps either verifies the availability of

 the nationwide permit without adding project-specific conditions, denies verification, or “add[s]

 conditions on a case-by-case basis to clarify compliance with the terms and conditions of [the

 nationwide permit] or to ensure that the activity will have only minimal individual and cumulative

 adverse effects on the environment, and will not be contrary to the public interest.” See id. §

 330.6(a). In certain situations, a prospective permittee may presume that his or her project qualifies




                                                     27
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 28 of 58                        PageID 535




 for the nationwide permit if the Corps does not respond to a preconstruction notification within

 forty-five days. Id. § 330.1(e)(1).

        96.       Once verified, the permittee may use the nationwide permit to discharge dredged

 or fill material. If verification is denied, the permit applicant can pursue an individual § 404 permit

 or change its project to again attempt to qualify for the nationwide permit.

                              The National Environmental Policy Act

        97.       The Corps’ permitting decisions—for both individual and general permits—require

 compliance with NEPA.

        98.       NEPA was enacted in 1969 “to promote efforts which will prevent or eliminate

 damage to the environment and biosphere and stimulate the health and welfare of man.” 42 U.S.C.

 § 4321.

        99.       NEPA has twin aims: “First, it places upon an agency the obligation to consider

 every significant aspect of the environmental impact of a proposed action. Second, it ensures that

 the agency will inform the public that it has indeed considered environmental concerns in its

 decisionmaking process.” Balt. Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 97

 (1983) (internal citation and quotation marks omitted).

        100.      NEPA’s objectives are “realized through a set of ‘action-forcing’ procedures that

 require that agencies take a ‘“hard look” at environmental consequences,’ . . . and [] provide for

 broad dissemination of relevant environmental information.” Robertson v. Methow Valley Citizens

 Council, 490 U.S. 332, 350 (1989) (citation omitted).

           101.   These action-forcing procedures include the requirement to prepare a “detailed

 statement” for “major Federal actions significantly affecting the quality of the human

 environment.” 42 U.S.C. § 4332(2)(C). This “detailed statement”—generally referred to as an



                                                   28
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 29 of 58                      PageID 536




 environmental impact statement (“EIS”)—must disclose “the environmental impact of the

 proposed action” and consider “alternatives to the proposed action,” among other things. Id.

        102.      If the need for an EIS is unclear—i.e., if it is unclear whether the major federal

 action will significantly affect the quality of the human environment—the Corps may first prepare

 an Environmental Assessment (“EA”). 33 C.F.R. § 230.10. The purpose of an EA is to provide

 “sufficient information . . . on potential environmental effects of the proposed action and, if

 appropriate, its alternatives, for determining whether to prepare an EIS.” Id.; see 40 C.F.R. §

 1508.9 (1978).

        103.      Both EISs and EAs consider effects on the “human environment.” The “human

 environment” is broadly defined to include “the natural and physical environment and the

 relationship of people with that environment” including “economic or social effects.” 40 C.F.R. §

 1508.14 (1978); see also id. § 1508.1(m) (2020) (defining “human environment” as

 “comprehensively the natural and physical environment and the relationship of present and future

 generations of Americans with that environment”).

        104.      When Congress enacted NEPA, it simultaneously created the Council on

 Environmental Quality (“CEQ”). 42 U.S.C. § 4342. CEQ has promulgated regulations

 implementing NEPA that apply to the Corps. See 33 C.F.R. § 230.1 (noting applicability of CEQ’s

 NEPA regulations to the Corps). CEQ recently revised its NEPA-implementing regulations, see

 Final Rule, 85 Fed. Reg. 43,304 (July 16, 2020), but the 2017 version of Nationwide Permit 12

 used to verify the Byhalia pipeline was promulgated using the 1978 version of CEQ’s regulations.

        105.      The 1978 CEQ regulations defined environmental effects in terms of direct effects,

 indirect effects, and cumulative effects. “Direct effects . . . are caused by the action and occur at

 the same time and place.” 40 C.F.R. § 1508.8(a) (1978). “Indirect effects . . . are caused by the




                                                  29
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 30 of 58                       PageID 537




 action and are later in time or farther removed in distance, but are still reasonably foreseeable.

 Indirect effects may include growth inducing effects and other effects related to induced changes

 in the pattern of land use, population density or growth rate, and related effects on air and water

 and other natural systems, including ecosystems.” Id. § 1508.8(b) (1978). Cumulative effects

 “result[] from the incremental impact of the action when added to other past, present, and

 reasonably foreseeable future actions regardless of what agency (Federal or non-Federal) or person

 undertakes such other actions.” Id. § 1508.7 (1978).

        106.    Environmental justice effects are encompassed in NEPA’s requirement to take a

 “hard look” at environmental effects.

        107.    To understand the consequences of an action, the direct, indirect, and cumulative

 effects were to be compared to the “affected environment,” sometimes called the “environmental

 baseline.” See id. § 1502.15 (1978). “Verbose descriptions of the affected environment are

 themselves no measure of the adequacy of” an environmental analysis. Id.

        108.    Under CEQ’s NEPA regulations in place at the time the 2017 version of Nationwide

 Permit 12 was promulgated, agencies had to consider the “context” and “intensity” of an action

 when determining whether an EIS was required. Id. § 1508.27. To consider context, “the

 significance of an action must be analyzed in several contexts such as society as a whole (human,

 national), the affected region, the affected interests, and the locality.” Id. § 1508.27(a). Intensity

 “refers to the severity of [effects].” Id. § 1508.27(b). The regulation provides ten factors that

 “should be considered in evaluating intensity.” Id.

        109.    If an EA revealed that the action would not have significant impacts, then the action

 could proceed with a Finding of No Significant Impact (“FONSI”). Id. § 1508.27; 33 C.F.R. §

 230.11. But “[i]f any ‘significant’ environmental impacts might result from the proposed agency



                                                  30
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 31 of 58                       PageID 538




 action then an EIS must be prepared before the action is taken.” Sierra Club v. Peterson, 717 F.2d

 1409, 1415 (D.C. Cir. 1983).

        110.    The obligation to take a “hard look” at the environmental effects of a planned action

 may persist “even after a proposal has received initial approval.” Marsh v. Or. Nat. Res. Council,

 490 U.S. 360, 374 (1989). Specifically, an agency must supplement a previous NEPA analysis

 when agency action remains to occur and “[t]here are significant new circumstances or information

 relevant to environmental concerns and bearing on the proposed action or its impacts.” 40 C.F.R.

 § 1502.9(c)(1)(ii) (1978); see also 40 C.F.R. § 1502.9(d) (2020); 33. C.F.R. § 230.13(b).

        111.    The Corps is entitled to no deference in its interpretation of NEPA. See United

 Keetoowah Band of Cherokee Indians in Okla. v. FCC, 933 F.3d 728, 738 (D.C. Cir. 2019).

                                   Administrative Procedure Act

        112.    The APA requires a reviewing court to set aside a final agency action if it is

 “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law.” 5

 U.S.C. § 706(2). If the agency has failed to act, the court must “compel” the action if it has been

 “unlawfully withheld or unreasonably delayed.” Id. § 706(1). Questions of law are reviewed de

 novo, while findings of fact are reviewed under the arbitrary and capricious standard. Under the

 arbitrary and capricious standard, the reviewing court must look at whether the agency relied on

 factors that Congress has not intended it to consider, entirely failed to consider an important aspect

 of the problem, offered an explanation for its decision that runs counter to the evidence before the

 agency, or is so implausible that it could not be ascribed to a different view or the product of

 agency expertise. Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

 U.S. 29, 43 (1983). The reviewing court may not supply a reasoned basis for the agency’s action

 that the agency itself has not given. Id.




                                                  31
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 32 of 58                      PageID 539




                                        Factual Background

                                       Nationwide Permit 12

        113.    The version of Nationwide Permit 12 applicable to the Byhalia pipeline authorizes

 “[a]ctivities required for the construction, maintenance, repair, and removal of utility lines and

 associated facilities into waters of the United States, provided the activity does not result in the

 loss of greater than ½-acre of waters of the United States for each single and complete project.”

 82 Fed. Reg. 1860, 1985 (Jan. 6, 2017). The permit was issued in 2017. Id. “Utility line” is broadly

 defined to include “any pipe or pipeline for the transportation of any gaseous, liquid, liquescent,

 or slurry substance[,]” which includes oil pipelines. Id.

        114.    For most nationwide permits, “single and complete project” means “the total

 project proposed or accomplished by one owner/developer or partnership or other association of

 owners/developers.” Id. at 2007. But for linear projects—projects which “get[] people, goods, or

 services from a point of origin to a terminal point”—like pipelines approved under Nationwide

 Permit 12, a “single and complete project” means “all crossings of a single water of the United

 States (i.e., a single waterbody) at a specific location.” Id. (emphasis added). “For linear projects

 crossing a single or multiple waterbodies [sic] several times at separate and distant locations, each

 crossing is considered a single and complete project.” Id. In other words, pipeline developers may

 rely on Nationwide Permit 12 at each location where the project crosses a water of the United

 States—even for multiple crossings of the same jurisdictional stream or wetland—so long as: 1)

 the Corps considers each individual crossing to be “separate and distant” from the next; and 2)

 each individual crossing does not cause the loss of more than ½-acre of waters of the United States.

 Id. at 2006.




                                                  32
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 33 of 58                     PageID 540




        115.    The Corps does not define “separate and distant.” The Corps has indicated its belief

 that “separate and distant” crossings are “usually at separate waterbodies” and are “often in

 different watersheds,” but has provided no evidence demonstrating that is true. Nationwide Permit

 12 Decision Document at 11 (2017).

        116.    Nationwide Permit 12 includes no limitation on the number of individual crossings

 that can be authorized for a single pipeline project. Nor does it limit the total number of acres of

 waters that can be impacted by a single pipeline project. As a result, the Corps has verified use of

 Nationwide Permit 12 for pipelines with over two thousand individual waterbody crossings, with

 each individual crossing causing the loss of less than ½-acre of waters of the United States.

        117.    When the Corps reissued Nationwide Permit 12 in 2017, it predicted that the permit

 would be used 14,000 times per year—more than any other individual nationwide permit save one.

 Nationwide Permit 12 Decision Document at 70 (2017). The Corps predicted that Nationwide

 Permit 4, which authorizes installation of “pound nets, crab traps, crab dredging, eel pots, lobster

 traps, duck blinds, and clam and oyster digging, fish aggregating devices, and small fish attraction

 devices” would be used most frequently but would only collectively affect 203 acres of

 jurisdictional waters annually. Nationwide Permit 4 Decision Document at 45 (2017). That is in

 contrast to Nationwide Permit 12, which was predicted to impact 1,750 acres of waters of the

 United States annually. Nationwide Permit 12 Decision Document at 70 (2017). Over the five-year

 life of the permit, Nationwide Permit 12 was predicted to be used 69,700 times, resulting in impacts

 to 8,900 acres of waters of the United States. Id. The Corps estimates that “9 percent of the

 [Nationwide Permit] 12 verifications will require compensatory mitigation.” Id.

        118.    Other nationwide permits are used much less frequently with fewer impacts to

 jurisdictional waters. For example, Nationwide Permit 40, which applies to “agricultural




                                                 33
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 34 of 58                      PageID 541




 activities,” was predicted to be used “70 times per year on a national basis, resulting in impacts to

 approximately 12 acres of waters of the United States.” Nationwide Permit 40 Decision Document

 at 48 (2017). Nationwide Permit 7, which applies to “outfall structures and associated intake

 structures,” was predicted to be used “approximately 310 times per year on a national basis,

 resulting in impacts to approximately 20 acres of waters of the United States.” Nationwide Permit

 7 Decision Document at 47 (2017). Nationwide Permit 13, which applies to bank stabilization

 activities, was predicted to be used approximately 3,200 times per year on a national basis,

 resulting in impacts to approximately 80 acres of waters of the United States. Nationwide Permit

 13 Decision Document at 76 (2017). Nationwide Permit 9, which applies to structures in fleeting

 and anchorage areas, was predicted to be used approximately 114 times per year on a national

 basis, resulting in impacts to approximately four acres of waters of the United States. Nationwide

 Permit 9 Decision Document at 33 (2017).

        119.    In 2017, the Corps predicted that Nationwide Permit 12 would be used more

 frequently than forty-six of the fifty-one other nationwide permits combined.

        120.    Qualifying for any nationwide permit, including Nationwide Permit 12, requires

 compliance with various General Conditions issued by the Corps. 82 Fed. Reg. at 1998. For

 example, General Condition 7 prohibits the use of a nationwide permit “in the proximity of a public

 water supply intake, except where the activity is for the repair or improvement of public water

 supply intake structures or adjacent bank stabilization.” Id. at 1999.

        121.    The final rule reissuing Nationwide Permit 12 provides that, once a preconstruction

 notification is submitted, “the [Corps] will determine whether the activity authorized by the

 [nationwide permit] will result in more than minimal individual or cumulative adverse

 environmental effects or may be contrary to the public interest.” Id. at 2004.



                                                  34
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 35 of 58                      PageID 542




                     The Corps’ 2017 Nationwide Permit 12 NEPA Analysis

        122.    On June 1, 2016, the Corps published a proposal to reauthorize all then-existing

 nationwide permits, including Nationwide Permit 12. 81 Fed. Reg. 35,186, 35,188 (June 1, 2016).

 The Corps invited public comment for a period of sixty days. Id. On August 1, 2016, Sierra Club

 and other groups submitted comments to the Corps that focused on Nationwide Permit 12 and

 outlined violations of the Clean Water Act, NEPA, and the Endangered Species Act.

        123.    EPA also submitted comments. Those comments conveyed that the agency had

 “become increasingly concerned with the impacts resulting from multiple [nationwide permit]

 verifications for individual linear utility line or transportation projects. This practice raises the

 likelihood that projects will result in greater than minimal cumulative effects, and should be

 reviewed through the individual permit process.” EPA Comments on Draft Proposed Reissuance

 and Issuance of Nationwide Permits at 3. “[A]lternatively,” EPA “recommend[ed] that the Corps

 establish a cumulative acreage threshold for projects” using Nationwide Permits 12 and 14. Id.

        124.    On January 6, 2017, the Corps published a final rule reissuing the fifty existing

 nationwide permits and issuing two new nationwide permits. 82 Fed. Reg. at 1860. Nationwide

 Permit 12 was reissued without the changes requested by EPA. Id. The Corps simultaneously

 issued a “Decision Document” for each nationwide permit including Nationwide Permit 12. The

 Decision Document “includes an environmental assessment with a mitigated finding of no

 significant impact.” Nationwide Permit 12 Decision Document at 20 (2017). The Decision

 Document “marks the completion of the NEPA process” for all activities subsequently permitted

 under Nationwide Permit 12. 82 Fed. Reg. at 1867. The Corps takes the position that it “does not

 need to prepare a NEPA document” when verifying the applicability of Nationwide Permit 12 to

 a particular project “because the requirements for NEPA were fulfilled when the Corps




                                                  35
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 36 of 58                         PageID 543




 Headquarters issued the national decision document for the [nationwide permit]” in 2017. Id. at

 1891.

         125.    To evaluate the 2017 version of Nationwide Permit 12’s effects under NEPA, the

 Corps used an environmental baseline that was “national in scope.” Nationwide Permit 12

 Decision Document at 28 (2017). The baseline “consists of terrestrial and aquatic ecosystems in

 the United States, as they have been directly and indirectly affected by past and present federal,

 non-federal, and private activities. The past and present activities include activities authorized by

 the various [nationwide permits] issued from 1977 to 2012 . . . as well as other federal, tribal, state,

 and private activities.” Id. The baseline references activities dating to the 1600s. Id. at 49 (noting

 activities from the “17th to 19th centuries”). The baseline largely consists of “national information

 on the quantity and quality of wetlands, streams, and other aquatic resources,” id. at 45, but the

 Corps acknowledged that there is “little national-level information on the ecological condition of

 the Nation’s wetlands, streams, and other aquatic resources, or the amounts of functions they

 provide,” id. at 50.

         126.    When it came to assessing impacts, the Corps forecast that Nationwide Permit 12

 would be used to authorize up to 69,700 activities over a five-year period and adversely impact

 8,900 acres of jurisdictional waters. Id. at 70. However, the Corps did not know what those specific

 activities would be or where they would take place. Id. As a result, the Corps was unable to

 “describe the environmental conditions for specific sites where the [nationwide permit] may be

 used to authorize eligible activities” but acknowledged that this would be a “wide variety of

 environmental settings.” Id. at 28, 42. For the same reasons, the Corps found that it was “difficult

 to predict all of the indirect impacts that may be associated with each activity authorized by”

 Nationwide Permit 12. Id. at 42.



                                                   36
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 37 of 58                        PageID 544




         127.     The Corps determined that “oil spills and gas pipeline leaks [were] reasonably

 foreseeable future actions” associated with Nationwide Permit 12. Id. at 23. More specifically, the

 Corps disclosed that relevant effects included those “caused by reasonably foreseeable future

 actions that may take place after the permitted activity is completed” including “direct and indirect

 environmental effects caused by the operation and maintenance” of the utility line. Id. at 47. The

 Corps further disclosed that “[d]uring the operation of utility lines, substances carried by those

 utility lines may leak into surrounding areas.” Id. This could “adversely affect both surface water

 and groundwater supplies.” Id. at 60.

         128.     But the Corps limited its analysis of oil spills and leaks by pointing to General

 Condition 14, which requires Nationwide Permit 12 activities “to be maintained to ensure public

 safety,” which the Corps interprets to include “maintaining the utility line so that it does not leak.”

 82 Fed. Reg. at 1892. The Corps also argued that its analysis obligations were limited because it

 “does not regulate oil and gas pipelines, or other types of pipelines, per se.” Nationwide Permit 12

 Decision Document at 7 (2017). Ultimately, the Corps told the public that “[c]oncerns regarding

 pipeline leaks or spills should be brought to the attention of [other] federal agencies.” Id. at 24.

         129.     Courts have recognized the Corps’ obligation to evaluate oil spills for individual §

 404 permits. See, e.g., Sierra Club v. Sigler, 695 F.2d 957, 973 (5th Cir. 1983) (stating “[n]o party

 can seriously question the importance of the analysis of such an oil spill to this permit decision”

 in a case dealing with construction of oil terminal and pipeline system). Whether a pipeline is

 approved by an individual permit or general permit has no bearing on a pipeline’s propensity to

 leak or spill.

         130.     The Corps determined that for “utility lines that carry oil or natural gas, reasonably

 foreseeable future actions also include the burning of fossils fuels, which produce carbon dioxide




                                                   37
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 38 of 58                        PageID 545




 that contribute to greenhouse gas emissions.” Nationwide Permit 12 Decision Document at 47

 (2017). Additionally, the Corps disclosed that “utility line activities authorized by [Nationwide

 Permit 12] may induce higher rates of energy consumption . . . by making electricity, natural gas,

 and petroleum products more readily available to consumers. Additional power plants or oil

 refineries may be needed to meet increases in energy demand.” Id. at 61. The Corps highlighted

 the potential beneficial effects of Nationwide Permit 12 on climate change. Id. at 9 (“Activities

 authorized by [Nationwide Permit 12] are currently playing, and will continue to play, an important

 role in helping the nation achieve goals regarding the increased reliance on clean energy projects

 to meet the energy needs of its populace, to help reduce emissions of greenhouse gases that

 contribute to climate change.”). But it took the position that, because “the Corps does not have the

 legal authority to regulate the burning of fossil fuels that are transported by [Corps-approved]

 pipelines . . . [,] the Corps is not required to fully evaluate the burning of fossil fuels, except to

 respond to specific comments.” Id.

        131.       The Corps purported to evaluate the cumulative effects of Nationwide Permit 12

 based on the “relative contribution” of Nationwide Permit 12 activities to the environmental

 baseline. Id. at 51. However, the Corps determined “it is not possible to quantify the relative

 contributions of all of the various activities that affect the quantity of wetlands, streams, and other

 aquatic resources and the functions and services they provide because such data are not available

 at the national scale.” Id. at 52. Nonetheless, the Corps concluded that “[d]uring the 5-year period

 [Nationwide Permit 12] is in effect, the activities it authorizes will result in only a no more than

 minimal incremental contribution to cumulative effects to wetlands, streams, and other aquatic

 resources.” Id.




                                                   38
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 39 of 58                     PageID 546




         132.   The Corps also disclosed that thousands of activities authorized under the

 nationwide permits would affect threatened and endangered species over the life of the permits.

 Id. at 65.

         133.   The Corps’ EA for Nationwide Permit 12 does not apply the ten intensity factors

 from 40 C.F.R. § 1508.27(b) (1978).

         134.   Several of the intensity factors are implicated for Nationwide Permit 12, including

 but not limited to: “[i]mpacts that may be both beneficial and adverse” (id. § 1508.27(b)(1)); the

 “degree to which the proposed action affects public health or safety” (id. § 1508.27(b)(2));

 “[u]nique characteristics of the geographic area” where the activity will take place (id. §

 1508.27(b)(3)); the “degree to which the effects on the quality of the human environment are likely

 to be highly controversial” (id. § 1508.27(b)(4)); the “degree to which the possible effects on the

 human environment are highly uncertain” (id. § 1508.27(b)(5)); the degree to which the action

 “represents a decision in principle about a future consideration” (id. § 1508.27(b)(6)); and the

 degree to which the action may adversely affect species protected under the Endangered Species

 Act (id. § 1508.27(b)(9)).

         135.   The 2017 Nationwide Permit 12 Decision Document does not discuss

 environmental justice effects at all. The final rule reissuing the nationwide permits dismisses

 environmental justice concerns based on the assertion that the nationwide permits as a whole “are

 not expected to negatively impact any community, and therefore are not expected to cause any

 disproportionately high and adverse impacts to minority or low-income communities.” 82 Fed.

 Reg. at 1983 (emphasis added).

         136.   Ultimately, the Corps found the reissuance of Nationwide Permit 12 would not

 significantly impact the human environment. Id. at 1891. The Corps based its FONSI on “the terms




                                                 39
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 40 of 58                          PageID 547




 and conditions of [Nationwide Permit 12] and the mitigation measures (e.g., general conditions

 and other mitigation measures) for [Nationwide Permit 12] activities.” Id.

         137.    According to the Corps, it has no independent obligation to assess compliance with

 General Conditions—except for General Conditions 18 and 20—once a nationwide permit is

 issued, including when verifying the application of a nationwide permit to a project in response to

 a preconstruction notification.

         138.    At the time it made its FONSI, the Corps did not know what mitigation measures

 would be applied to specific projects. “Mitigation requirements . . . [would] be determined by

 district engineers for activity-specific [nationwide permit] verifications” at a later date. Id. at 1890.

         139.    The success of any mitigation that is ultimately required is not guaranteed.

 According to the Corps, it “is difficult to assess whether compensatory mitigation has fully or

 partially offset the lost functions provided by the aquatic resources that are impacted by

 permitted activities.” Nationwide Permit 12 Decision Document at 71 (2017).

                                         The Byhalia Pipeline

         140.    The Byhalia pipeline is an approximately 50-mile, 24-inch diameter, crude oil

 pipeline which will connect the Diamond pipeline west of Memphis, Tennessee, to the Capline

 pipeline east of Memphis. The pipeline developer—Byhalia Pipeline LLC—has not publicly

 disclosed the ultimate destination and use for the crude oil. The pipeline developer is currently

 attempting to use eminent domain to acquire private property along the pipeline’s route.




                                                    40
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 41 of 58                     PageID 548




        141.      A map provided by the pipeline developers is available below and attached as

 Exhibit 1:




        142.      The pipeline route traverses south from the Mississippi River before swinging east

 and eventually back north to its final endpoint. This circuitous route crosses predominantly Black,

 low-income neighborhoods in southwest Memphis, including a community known as Boxtown.

 This neighborhood gets its name from past generations’ historic practice of using scraps of wood

 and metal from nearby train boxcars to build their homes. Although Boxtown was only a few miles

 from a major metropolitan area, for more than a century after its founding following the Civil War,

 the residents of Boxtown lived without access to indoor plumbing, sewer lines, electricity, and

 running water.

        143.      In the late 1960s, the city of Memphis annexed Boxtown as part of a broader urban

 renewal program. Homes that did not meet building codes were condemned, and Boxtown



                                                  41
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 42 of 58                     PageID 549




 residents began paying city taxes. Yet as late as 1975, water, sewer, and electricity services had

 not been provided to many Boxtown homes. After a federal class-action lawsuit was filed over the

 lack of basic services, the city promised to fund improvements. Following years of further delays,

 most Boxtown residents finally got access to city services—including water—by the early 1980s.

 Today, the poverty rate in Shelby County is approximately 19%, but poverty rates in southwest

 Memphis—including Boxtown—exceed 32%. There are several significant pollution sources in

 southwest Memphis, including an oil refinery, a steel mill, a retired coal-fired power plant, and a

 new natural gas plant. The cumulative cancer risk in southwest Memphis is four times the national

 average.

        144.      A representative of the pipeline company identified the route through southwest

 Memphis and Boxtown as the “point of least resistance.” Micaela Watts and Laura Testino,

 Memphians Question Plains All American About Route for Proposed Byhalia Connection Pipeline,

 The Commercial Appeal (Feb. 15, 2020), Exhibit 2. The same representative acknowledged that

 when the pipeline company “encountered communities that were newly being built,” it “rerouted

 around them.” Id.

        145.      Memphis is one of the largest metropolitan areas in the world that gets all of its

 municipal drinking water from an underground aquifer, the Memphis Sand Aquifer. The pipeline

 will plow through the Davis wellfield near the Boxtown neighborhood. Water is pumped from the

 Davis wellfield to supply drinking water to areas of southwest Memphis, including Boxtown. The

 pipeline will cross through a wellhead management area designated by the local drinking water

 utility under the Tennessee Safe Drinking Water Act to protect the wellfield from potential

 contamination.




                                                  42
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 43 of 58                         PageID 550




         146.    Much of the Memphis Sand Aquifer is protected by a layer of clay between the

 groundwater and the land surface. Recent studies show the clay layer has several known and

 suspected breaches, including some near the Davis wellfield and the Byhalia pipeline route. The

 pipeline also crosses the recharge area for the aquifer—where water from precipitation seeps into

 the ground refilling the aquifer—for several miles east of Memphis. That area has no protective

 clay layer to guard against the intrusion of contaminants.

         147.    The Byhalia pipeline would cross the jurisdiction of two Corps districts—the

 Vicksburg and Memphis districts—necessitating Nationwide Permit 12 verifications from each.

         148.    On April 17, 2020, Byhalia Pipeline LLC submitted separate preconstruction

 notifications to the Corps’ Vicksburg and Memphis Districts seeking verification under

 Nationwide Permit 12 for water crossings in each respective district. The preconstruction

 notifications sent to each district “appl[y] solely” to the water crossings in each respective district.

         149.    Days before, in a challenge to the use of the 2017 version of Nationwide Permit 12

 for the Keystone XL pipeline, the federal district court for the District of Montana vacated the

 permit and enjoined its use nationwide based on the Corps’ failure to comply with the Endangered

 Species Act when reissuing the permit. N. Plains Res. Council v. U.S. Army Corps of Eng’rs, 454

 F. Supp. 3d 985, 996 (D. Mont. 2020), amended, 460 F. Supp. 3d 1030 (D. Mont. 2020). The court

 later limited the vacatur and injunction to only new construction of oil and gas pipelines under

 Nationwide Permit 12. N. Plains Res. Council v. U.S. Army Corps of Eng’rs, 460 F. Supp. 3d 1030,

 1049 (D. Mont. 2020). The Corps appealed the Endangered Species Act claims to the Ninth Circuit

 Court of Appeals, where they are currently pending.




                                                   43
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 44 of 58                     PageID 551




        150.    The American Petroleum Institute was an intervenor in the Montana litigation.

 Plains All American Pipeline, LP is a member of the American Petroleum Institute. Plains All

 American Pipeline, LP is also a parent company of Byhalia Pipeline LLC.

        151.    On June 1, 2020, a Plains All American Pipeline, LP representative wrote the Corps

 asking, in the context of the Byhalia pipeline: “[A]ssuming we switched to an [individual § 404

 permit] process at the end of the week, how long would you envision it would take to pick back

 up the [Nationwide Permit 12] process and issue a verification should [Nationwide Permit 12]

 become available again?”

        152.    The Corps responded that once it had the information it needed, it could issue

 Nationwide Permit 12 verifications in “around 30 days or less.” However, the Corps also noted

 that if Byhalia Pipeline LLC “started the [individual § 404 permit] process and some challenging

 issues/concerns were brought to light as a result of the public interest review (just as an example)

 . . . we would need to look over the [Nationwide Permit 12] terms/conditions to determine if the

 project would still meet [Nationwide Permit 12] terms/conditions while considering the issues that

 arose as a result of the [individual § 404 permit] process.” But “[i]f [Nationwide Permit] 12 still

 works for the project, then we’ll certainly switch gears and withdraw the [individual § 404 permit

 application] to become a [nationwide permit]. If not, then we would have to proceed forward with

 the [individual § 404 permit] decision.”

        153.    At the request of the Corps and defendant-intervenors in the Montana litigation,

 including Plains All American Pipeline, LP through the American Petroleum Institute, on July 6,

 2020, the Supreme Court further limited the extent of the district court’s injunction and vacatur to

 apply only to the Keystone XL pipeline but left the remand order and grant of summary judgment




                                                 44
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 45 of 58                     PageID 552




 intact. U.S. Army Corps of Eng’rs v. N. Plains Res. Council, 141 S. Ct. 190 (2020). The Corps has

 not complied with the remand order.

        154.    Ultimately, Nationwide Permit 12 was reinstated before the Corps initiated the

 public interest review associated with any individual permit process for the Byhalia pipeline.

        155.    On January 25, 2021, the Vicksburg District verified that “[b]ased upon the

 information furnished [in the Vicksburg preconstruction notice], it appears that Department of the

 Army permit requirements for the proposed work will be authorized by Nationwide Permit No.

 12, as specified in the January 6, 2017 Federal Register [Notice].” On February 1, 2021, the

 Memphis District verified that based on the information provided in the Memphis preconstruction

 notice, Byhalia Pipeline LLC’s “proposed work meets the criteria” of Nationwide Permit 12

 “pursuant to the Federal Register [notice] dated January 6, 2017.” The Memphis District

 verification is specific to water crossings in the Memphis District; the Vicksburg verification does

 not reference any specific crossings at all.

        156.    The Corps did not complete any NEPA analysis when verifying the use of

 Nationwide Permit 12 for the Byhalia pipeline.

        157.    Because the project is verified under the 2017 version of Nationwide Permit 12, the

 only opportunity offered by the Corps for the public to comment on use of Nationwide Permit 12

 for the Byhalia pipeline and whether the project was in the public interest occurred between June

 1 and August 1, 2016 in association with the eventual 2017 reissuance of Nationwide Permit 12—

 several years before the Byhalia pipeline was proposed.

        158.    Neither verification letter includes an express public interest finding. Nor do they

 specifically address environmental justice concerns.




                                                  45
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 46 of 58                     PageID 553




        159.    Shortly after it issued the verifications, the Corps responded to a letter and

 telephone inquiries from Congressman Steve Cohen that also raised environmental justice

 concerns regarding the Byhalia pipeline. Though it did not include a citation, the Corps noted that

 “[i]n a 1999 memo, EPA has indicated that an agency should evaluate the environmental impact

 of the proposed action [sic] should consider environmental justice (EJ) when: (a) minority

 populations, low-income populations, or Indian tribes are present in the area affected by the

 proposed action; and (b) there may exist disproportionately high and adverse human health or

 environmental effects on minority populations, low-income populations or Indian tribes.” Letter

 from District Commander Zachary L. Miller, U.S. Army Corps of Engineers, to Hon. Steve Cohen,

 U.S. House of Representatives, (Feb. 5, 2021) [hereinafter “Miller Letter”].

        160.    EPA did craft environmental justice guidance with similar language in 1999—

 however, it only applied to EPA employees conducting Clean Air Act § 309 reviews. See U.S.

 Envtl. Prot. Agency, Final Guidance for Consideration of Environmental Justice in Clean Air Act

 309 Reviews (1999) [hereinafter “1999 EPA Guidance”]. Contrary to the Corps’ characterization,

 the relevant memorandum section did not proscribe when other agencies “should evaluate”

 environmental justice impacts, but rather described how EPA reviewers should “rate” the proposed

 action’s environmental justice impact under an EPA-specific policy.

        161.    The Corps did not explain why it cited this EPA-specific Clean Air Act

 memorandum instead of NEPA-specific environmental justice guidance published by CEQ in 1997

 that applies to all federal agencies. See Council on Envtl. Quality, Environmental Justice Guidance

 under the National Environmental Policy Act (1997) [hereinafter “CEQ Environmental Justice

 Guidance”]; see also Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F. Supp. 3d

 101, 136 (D.D.C. 2017) (noting the Corps’ application of CEQ’s Environmental Justice Guidance



                                                 46
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 47 of 58                     PageID 554




 to consideration of environmental justice effects in an EA). CEQ’s guidance instructs agencies to

 consider, among other things, “relevant public health data and industry data concerning the

 potential for multiple or cumulative exposure to human health or environmental hazards in the

 affected population and historical patterns of exposure to environmental hazards,” “the interrelated

 cultural, social, occupational, historical, or economic factors that may amplify the natural and

 physical environmental effects of the proposed agency action,” and calls on agencies to “develop

 effective public participation strategies.” See CEQ Environmental Justice Guidance.

        162.    Applying the two-part inquiry from the 1999 EPA Guidance, the Corps proceeded

 to find that the “socioeconomics and demographics of the [project] area” did support the first prong

 but “information provided did not support the second prong.” Miller Letter at 5. The Corps reached

 this conclusion despite never soliciting from the public “information” regarding the Byhalia

 pipeline and environmental justice concerns. The Corps declined to address several specific

 environmental justice concerns, including the effect of a crude oil spill on southwest Memphis

 communities, citing its 2017 Nationwide Permit 12 EA for the proposition that though spills are

 “reasonably foreseeable future actions,” the Corps “does not have the authority to address spills or

 leaks from oil and gas pipelines.” Id. at 6. The Corps also did not address how the Byhalia pipeline

 would impact “the potential for multiple or cumulative exposure to human health or environmental

 hazards” in the southwest Memphis area, or consider other “factors that may amplify the natural

 and physical environmental effects” of the project, as suggested by CEQ’s 1997 guidance. The

 Corps did acknowledge that had it found an “adverse effect” to an environmental justice

 community, that would “heighten agency attention to alternatives (including alternative sites),

 mitigation strategies, monitoring needs, and preferences expressed by the affected community or

 population.” Id. at 7.




                                                 47
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 48 of 58                       PageID 555




        163.    In its response to Rep. Cohen, the Corps also acknowledged its “duty to supplement

 under the National Environmental Policy Act, where there remains a major Federal action and new

 information is sufficient to show that the remaining action will affect the quality of the human

 environment in a significant manner or to a significant extent not already considered.” Id. at 3

 (quotation omitted). The Corps took the position that “[preconstruction notification] verifications

 do not constitute major federal action.” Id.

        164.    On April 23, 2021, Plaintiffs submitted a letter to the Corps pointing out that the

 Corps has never considered under NEPA the environmental justice effects associated with

 Nationwide Permit 12 activities. Letter from Amanda Garcia, Southern Environmental Law

 Center, on behalf of Plaintiffs, to Lt. Gen. Scott Spellman, U.S. Army Corps of Engineers (Apr.

 23, 2021). Plaintiffs requested that the Corps supplement its January 2017 EA and mitigated

 FONSI for Nationwide Permit 12 to account for new information regarding the environmental

 justice impacts of the Byhalia pipeline and other Nationwide Permit 12 activities. Id. The letter

 explained that major federal action remains to occur with respect to Nationwide Permit 12,

 regardless of whether the Corps believes that project verifications are major federal actions in their

 own right. Id. at 5. Plaintiffs requested that the Corps respond to the request within two weeks and

 indicate whether the agency intended to undertake the required analysis. Id. The Corps has never

 responded. On June 7, 2021, Plaintiffs learned that the Corps does not intend to respond.

                                          Claims for Relief

  Count 1: The Corps’ 2017 reissuance of Nationwide Permit 12 violated NEPA, 42 U.S.C.
   § 4312 et seq., applicable regulations, and the Administrative Procedure Act, 5 U.S.C.
                                          §§ 701–706

        165.    Plaintiffs incorporate and restate by reference the allegations of paragraphs 1

 through 164 of this Complaint as if set forth in full.



                                                  48
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 49 of 58                     PageID 556




        166.    The Corps’ reissuance of Nationwide Permit 12 is a major federal action that

 requires compliance with NEPA. 42 U.S.C. § 4332.

        167.    The Corps’ FONSI for Nationwide Permit 12 was arbitrary and capricious, and fails

 to make a convincing case that the impact of issuing Nationwide Permit 12 is not significant.

                A. The Corps failed to apply the intensity factors at 40 C.F.R. § 1508.9(b) (1978),

                    though several indicate that preparation of an EIS is necessary.

                B. The Corps’ “mitigated FONSI” is based on mitigation that is speculative,

                    uncertain to occur, and—by the Corps’ own assessment—minimally effective.

                C. The limited analysis in the Corps’ EA indicates effects may be significant,

                    triggering the requirement to prepare an EIS.

                D. To the extent the Corps is relying on subsequent analysis that is not subject to

                    NEPA to meet its overall NEPA obligations associated with Nationwide Permit

                    12, it is unlawfully tiering analyses. See 40 C.F.R. § 1508.28 (1978).

                E. By preparing an EA/FONSI rather than an EIS for its Nationwide Permit 12

                    reissuance, the Corps violated NEPA, 42 U.S.C. § 4332(2)(C), and its

                    implementing regulations.

        168.    The Corps violated NEPA by failing to take the requisite hard look at the significant

 direct, indirect, and cumulative environmental effects of reissuing Nationwide Permit 12 (i.e., the

 impacts of projects authorized by Nationwide Permit 12). See 40 C.F.R. §§ 1502.1, 1502.15,

 1502.16(a), (b), 1508.9, 1508.25(c) (1978). Among other things, the Corps failed to take a hard

 look at:

                A. The risks and impacts from crude oil spills and leaks from pipelines approved

                    by Nationwide Permit 12, including but not limited to spills into municipal




                                                 49
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 50 of 58                     PageID 557




                    water supplies, spills into jurisdictional waterways, and an examination of the

                    various types of crude oil products transported by Nationwide Permit 12

                    projects and their respective properties, characteristics, environmental impacts,

                    or spill response requirements;

                B. The climate change impacts of Nationwide Permit 12, including but not limited

                    to the potential for increased life-cycle greenhouse gas emissions resulting from

                    oil and gas pipelines approved by Nationwide Permit 12;

                C. The cumulative effects of Nationwide Permit 12 activities.

        169.    For the reasons set forth above, the Corps’ reissuance of Nationwide Permit 12 was

 inconsistent with NEPA and its implementing regulations. The Corps’ decision was arbitrary and

 capricious, an abuse of discretion, or otherwise not in accordance with law, and contrary to the

 Administrative Procedure Act. See 5 U.S.C. § 706.

 Count 2: The Corps’ reissuance of Nationwide Permit 12 violated the Clean Water Act, 33
  U.S.C. § 1344(e), applicable regulations, and the Administrative Procedure Act, 5 U.S.C.
                                         §§ 701–706

        170.    Plaintiffs incorporate and restate by reference the allegations of paragraphs 1

 through 164 of this Complaint as if set forth in full.

        171.    Section 404(e) of the Clean Water Act constrains the Corps’ ability to issue

 nationwide permits to categories of activities that “are similar in nature, will cause only minimal

 adverse environmental effects when performed separately, and will have only minimal

 cumulative adverse effect on the environment.” 33 U.S.C. § 1344(e)(1).

        172.    The Corps must affirmatively find that the category of activity subject to the

 nationwide permit meets those requirements when it issues the nationwide permit. 40 C.F.R.

 § 230.7.



                                                  50
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 51 of 58                        PageID 558




        173.    Nationwide Permit 12 authorizes the construction and operation of utility lines

 that do not result in the loss of greater than ½-acre of waters of the United States “for each single

 and complete project.” 82 Fed. Reg. at 1985. But “single and complete project” is defined for

 linear projects as “all crossings of a single water of the United States (i.e., a single waterbody) at

 a specific location.” Id. at 2007 (emphasis added). The effect of this definition is to artificially

 treat each individual water crossing along a linear utility project—which often number in the

 hundreds or thousands—as a “single and complete project” that qualifies separately under

 Nationwide Permit 12.

        174.    Nationwide Permit 12 includes no limit on the number of individual waterbody

 crossings that can be approved with Nationwide Permit 12 for an individual project. Nor is there

 any limit on the total number of acres of waters of the United States that an individual project

 can impact under Nationwide Permit 12.

        175.    The Corps’ minimal-effects determination at the Nationwide Permit 12–issuing

 stage cannot be based on potential future case-by-case mitigation because: 1) many Nationwide

 Permit 12 activities require no further review after permit issuance; 2) any required mitigation is

 speculative at the point that Nationwide Permit 12 is issued; and 3) the Corps has no basis for

 concluding that mitigation successfully minimizes impacts. In fact, the Corps admits that

 mitigation efforts are often unsuccessful.

        176.    When verifying use of Nationwide Permit 12 for projects, the Corps also fails to

 consider the cumulative effects of multiple water crossings associated with a single project. The

 Corps also did not consider the cumulative effect of multiple Nationwide Permit 12 projects in a

 single area when it issued Nationwide Permit 12 in 2017. Nor does the Corps do so when

 verifying use of Nationwide Permit 12 for specific projects.




                                                   51
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 52 of 58                        PageID 559




         177.    The Corps’ minimal-effects determination is arbitrary and capricious, in violation

 of the Clean Water Act, 33 U.S.C. § 1344(e), and the Administrative Procedure Act, 5 U.S.C. §

 706.

    Count 3: The Corps’ issuance of Nationwide Permit 12 verifications for the Byhalia
 Pipeline violated the Clean Water Act, 33 U.S.C. § 1344(e), applicable regulations, and the
                     Administrative Procedure Act, 5 U.S.C. §§ 701–706

         178.    Plaintiffs incorporate and restate by reference the allegations of paragraphs 1

 through 164 of this Complaint as if set forth in full.

         179.    Section 404 permitting decisions are based in part on “the public interest.” 33

 C.F.R. § 320.4(a)(1). The Corps has codified factors to consider when evaluating the public

 interest. See id. “Evaluation of the probable impact which the proposed activity may have on the

 public interest requires a careful weighing of all those factors which become relevant in each

 particular case.” Id.

         180.    For activities approved under nationwide permits that require a preconstruction

 notification, the Corps “will review the notification . . . to ensure . . . that the adverse impacts on

 the aquatic environment and other aspects of the public interest are individually and cumulatively

 minimal.” Id. § 330.1(e)(2).

         181.    When the Corps determines that a specific activity covered by a nationwide permit

 “may be contrary to the public interest,” the Corps must “either modify the [nationwide permit]

 authorization to reduce or eliminate the adverse impacts, or notify the prospective permittee that

 the proposed activity is not authorized by [the nationwide permit].” Id. § 330.4(e)(2).

         182.    The Corps has acknowledged that the public interest review it typically completes

 for individual § 404 permits could cause a project to lose eligibility for a nationwide permit.




                                                   52
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 53 of 58                        PageID 560




         183.    The Vicksburg District of the Corps verified the availability of Nationwide Permit

 12 for the Byhalia pipeline on January 25, 2021. The Memphis District of the Corps verified the

 availability of Nationwide Permit 12 for the Byhalia pipeline on February 1, 2021. The verification

 letters are final agency decisions reviewable under the Administrative Procedure Act, 5 U.S.C. §§

 704, 706(2). In the alternative, the verification letters constitute agency actions unlawfully

 withheld or unreasonably delayed pursuant to 5 U.S.C. § 706(1) in so far as they failed to evaluate

 the public interest.

         184.    Neither verification includes an express public interest determination.

         185.    To the extent the Corps made a public interest determination, the Corps’ findings

 regarding environmental justice and the threat posed to the Memphis Sand Aquifer are arbitrary,

 capricious, and unsupported by the record.

         186.    For these reasons, the Corps’ verifications for the Byhalia pipeline under

 Nationwide Permit 12 are unsupported by the record, arbitrary and capricious, and not in

 accordance with law and must be aside under the Administrative Procedure Act, 5 U.S.C. § 706.

  Count 4: The Corps’ continuing failure to supplement its NEPA analysis for Nationwide
     Permit 12 violates NEPA, 42 U.S.C. § 4312 et seq., applicable regulations, and the
                    Administrative Procedure Act, 5 U.S.C. §§ 701–706

         187.    Plaintiffs incorporate and restate by reference the allegations of paragraphs 1

 through 164 of this Complaint as if set forth in full.

         188.    Under NEPA, an agency must supplement a previous environmental analysis if

 agency action remains to occur and “[t]here are significant new circumstances or information

 relevant to environmental concerns and bearing on the proposed action or its impacts.” 40 C.F.R.

 § 1502.9(c)(1)(ii) (1978); 40 C.F.R. § 1502.9(d) (2020); 33. C.F.R. § 230.13(b); Marsh, 490 U.S.

 at 374 (“[I]f the new information is sufficient to show that the remaining [major Federal] action




                                                  53
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 54 of 58                        PageID 561




 will ‘affec[t] the quality of the human environment’ in a significant manner or to a significant

 extent not already considered, a supplemental [NEPA analysis] must be prepared.”).

        189.    The Corps’ reissuance of Nationwide Permit 12 is a major federal action that

 requires compliance with NEPA. 42 U.S.C. § 4332.

        190.    Major federal action remains to occur as the Corps continues to use Nationwide

 Permit 12 to meet its obligations under Section 404 of the Clean Water Act for ongoing projects

 including the Byhalia Pipeline.

        191.    Even after a project receives an initial Nationwide Permit 12 verification (as is the

 case here), the Corps relies on its “ability . . . to modify, suspend, or revoke [nationwide permits]

 on a . . . case-by-case basis [as] a key tool for ensuring that the [nationwide permits] only authorize

 activities that cause no more than minimal individual and cumulative adverse environmental

 effects.” 82 Fed. Reg. at 1864; see also 33 C.F.R. §§ 330.1(d) (Corps retains discretionary authority

 to “suspend, modify, or revoke” nationwide permit authorizations based on numerous factors

 including the “public interest”), 330.4(e)(2) (providing similar authority), 330.5(d) (detailing the

 process for suspending, modifying, or revoking authorizations). Restated, the Corps explicitly

 relies on its discretion to revoke and suspend Nationwide Permit 12 authorizations while project

 activities are ongoing to substantiate its “minimal effects” finding under the Clean Water Act.

        192.    NEPA’s requirement to take a “hard look” at environmental effects encompasses

 environmental justice effects. See 42 U.S.C. § 4332; 40 C.F.R § 1508.8 (1978) (defining “effects”);

 40 C.F.R § 1508.1(g) (2020) (the same); 40 C.F.R § 1508.14 (1978) (defining “human

 environment”); 40 C.F.R § 1508.1(m) (2020) (the same).

        193.    The Corps has discretion to consider and choose to mitigate adverse environmental

 justice effects in its Section 404 permitting decisions. The Corps has explained that the presence



                                                   54
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 55 of 58                      PageID 562




 of adverse environmental justice effects “heighten[s] agency attention to alternatives (including

 alternative sites), mitigation strategies, monitoring needs, and preferences expressed by the

 affected community or population.” Miller Letter at 7. Consideration of environmental justice

 effects with other environmental effects could also lead the Corps to prepare an EIS.

        194.      When the Corps reissued Nationwide Permit 12 in 2017 it failed to conduct any

 analysis of environmental justice effects. Instead, it assumed nationwide permits as a whole “are

 not expected to negatively impact any community, and therefore are not expected to cause any

 disproportionately high and adverse impacts to minority or low-income communities.” 82 Fed.

 Reg. at 1983.

        195.      New information postdating the Corps’ 2017 EA and mitigated FONSI for

 Nationwide Permit 12 shows that the proposed Byhalia pipeline and other projects risks significant

 environmental justice effects. The Byhalia pipeline will plow through predominantly African

 American neighborhoods, contribute to cumulative pollution loading in these already

 overburdened communities including in surface waters, and increase the risk of local water-supply

 contamination.

        196.      Other recent environmental analyses of Nationwide Permit 12 projects—including

 at least one written by the Corps itself—have acknowledged that such projects do implicate

 environmental justice concerns. See Letter from Amanda Garcia, Southern Environmental Law

 Center, on behalf of Plaintiffs, to Lt. Gen. Scott Spellmon, U.S. Army Corps of Engineers (April

 23, 2021).

        197.      Though Plaintiffs have alerted the Corps to this new information and requested that

 it conduct a supplemental analysis, the Corps has failed to do so.




                                                  55
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 56 of 58                      PageID 563




           198.   Because application of Nationwide Permit 12 to the Byhalia pipeline and other

 projects implicates environmental justice effects “in a significant manner or to a significant extent

 not already considered” by the Corps’ 2017 EA and mitigated FONSI, “a supplemental [NEPA

 analysis] must be prepared.” Marsh, 490 U.S. at 374.

           199.   Section 706(1) of the Administrative Procedure Act requires a reviewing court to

 “compel agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1). Plaintiffs

 may assert a § 706(1) claim when “an agency fail[s] to take a discrete agency action that it is

 required to take.” Norton v. S. Utah Wilderness All., 542 U.S. 55, 64 (2004). The Corps’ continuing

 failure to supplement its environmental analysis of Nationwide Permit 12 violates the National

 Environmental Policy Act, 42 U.S.C. § 4332, and must be compelled under the Administrative

 Procedure Act, 5 U.S.C. § 706(1).

           200.   In the alternative, to the extent that the Corps made a decision that supplementing

 its previous analysis to assess environmental justice effects is not required under NEPA, that

 decision was arbitrary, capricious, and unsupported by the record, in violation of the National

 Environmental Policy Act, 42 U.S.C. § 4332, and the Administrative Procedure Act, 5 U.S.C. §

 706(2).

                                          Request for Relief

           WHEREFORE, Plaintiffs respectfully request that this Court:

    a) Declare the Corps’ issuance of Nationwide Permit 12 in violation of the Administrative

           Procedure Act, Clean Water Act, National Environmental Policy Act, and applicable

           regulations;




                                                  56
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 57 of 58                    PageID 564




    b) Declare the Corps’ verifications of the availability of Nationwide Permit 12 for the Byhalia

       pipeline in violation of the Administrative Procedure Act, Clean Water Act, and

       Nationwide Permit 12, and its terms and conditions;

    c) Vacate all Corps verifications and other approvals of the Byhalia pipeline under

       Nationwide Permit 12;

    d) Enjoin the Corps from using Nationwide Permit 12 to authorize construction of the Byhalia

       pipeline, or otherwise verifying or approving the Byhalia pipeline under Nationwide Permit

       12, and enjoin any activities in furtherance of pipeline construction;

    e) Award plaintiffs their costs, expenses, and attorneys’ fees under applicable law; and

    f) Provide for such other relief as the Court deems just and appropriate.

       DATE: June 23, 2021

                                                     /s/ J. Patrick Hunter

                                                     J. Patrick Hunter
                                                     N.C. Bar No. 44485
                                                     Southern Environmental Law Center
                                                     48 Patton Ave, Suite 304
                                                     Asheville, NC 28801-3321
                                                     828-258-2023
                                                     phunter@selcnc.org

                                                     Amanda Garcia
                                                     TN BPR No. 033773
                                                     Southern Environmental Law Center
                                                     1033 Demonbreun St., Suite 205
                                                     Nashville, TN 27203
                                                     615-921-9470
                                                     agarcia@selctn.org

                                                     Attorneys for Plaintiffs




                                                57
Case 2:21-cv-02201-JTF-atc Document 27 Filed 06/23/21 Page 58 of 58                      PageID 565




                                  CERTIFICATE OF SERVICE

 I hereby certify that on this 23rd day of June, 2021, a true and correct copy of the foregoing

 FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 was served via the court’s electronic filing system on the following persons:

 William L. Penny
 Garry K. Grooms
 Burr Forman, LLP
 222 Second Avenue South, Suite 2000
 Nashville, TN 37201
 bpenny@burr.com
 ggrooms@burr.com

 Ann D. Navaro
 Brittany M. Pemberton
 Bracewell LLP
 2001 M Street N.W., Suite 900
 Washington, DC 20036
 Ann.Navaro@bracewell.com
 Brittany.Pemberton@bracewell.com

 Leslie M. Hill
 U.S. Department of Justice
 Environment & Natural Resources Division
 4 Constitution Square
 150 M Street, N.E., Suite 4.149
 Washington, DC 20002
 Leslie.hill@usdoj.gov

 Devon Lehman McCune
 U.S. Department of Justice
 Environment & Natural Resources Division
 Natural Resources Section
 999 18th St., S. Terrace, Suite 370
 Denver, CO 80202
 Devon.mccune@usdoj.gov

                                                   /s/ J. Patrick Hunter
                                                   J. Patrick Hunter




                                                  58
